      Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 1 of 7


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                       NO. 16-32

LOUIS AGE JR.                                                SECTION: M (1)
LOUIS AGE III
     a/k/a “Big Lou”
RONALD WILSON JR.
KENDRICK JOHNSON
STANTON GUILLORY
     a/k/a “Nan Nan”

                                     ORDER & REASONS

       On December 19, 2019, the United States Magistrate Judge issued an Order & Reasons

ruling on defendants’ discovery motions.1 Currently before this Court are objections to that

ruling lodged by defendant Louis Age Jr.,2 in which defendants Stanton Guillory and Kendrick

Johnson join.3 The United States of America responds in opposition.4 Considering the parties’

memoranda, the magistrate judge’s Order & Reasons, the record, and the applicable law, the

Court overrules the defendants’ objections.

I.     BACKGROUND

       On August 17, 2017, the grand jury in the United States District Court for the Eastern

District of Louisiana returned a superseding indictment in this case charging five co-defendants,

Louis Age Jr., Louis Age III, Ronald Wilson Jr., Kendrick Johnson, and Stanton Guillory, with

various counts arising from the July 27, 2012 murder of Milton Womack.5 Womack was a co-

defendant in a Medicare fraud case filed in the United States District Court for the Middle

District of Louisiana, and styled United States v. Louis T. Age, Jr. et al., Criminal Action No. 11-


       1
         R. Doc. 335.
       2
         R. Doc. 347.
       3
         R. Docs. 348 & 370.
       4
         R. Doc. 368.
       5
         R. Doc. 52.
      Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 2 of 7


105. Womack was murdered two days after documents were filed in that case indicating that he

was changing his plea to guilty. The government’s theory of this case is that the co-defendants

herein conspired to murder Womack in retaliation for his past cooperation in the Medicare fraud

case and to prevent him from testifying at the trial in that matter.

          Count 1 charges the co-defendants with conspiring to commit murder for hire, in

violation of 18 U.S.C. § 1958.6 Count 2 charges the co-defendants with using a facility of

interstate commerce (a cell phone) to commit murder for hire, in violation of 18 U.S.C. §§ 1958

and 2.7 In Count 3, the co-defendants are charged with conspiring to murder Womack to prevent

him from testifying in the Medicare fraud case, in violation of 18 U.S.C. §§ 1512(a)(3)(A) and

1512(k).8    Count 4 charges the co-defendants with killing Womack to prevent him from

testifying in the Medicare fraud case, in violation of 18 U.S.C. §§ 1512(a)(1)(A), 1512(a)(3)(A),

and 2.9     Count 5 charges Age Jr. and Age III with killing Womack to prevent him from

communicating with law enforcement about his knowledge of the Medicare fraud scheme, in

violation of 18 U.S.C. §§ 1512(a)(1)(C), 1512(a)(3)(A), and 2.10 In Count 6, the co-defendants

are charged with conspiring to murder Womack in retaliation for his cooperation with law

enforcement, in violation of 18 U.S.C. §§ 1513(a)(2)(A) and 1513(f).11 Count 7 charges the co-

defendants with killing Womack in retaliation for his cooperation with law enforcement, in

violation of 18 U.S.C. §§ 1513(a)(1)(B), 1513(a)(2)(A), and 2.12 Count 8 charges Johnson, Age

Jr., and Age III with conspiring to use intimidation, threats, and corrupt persuasion to influence,

delay, or prevent testimony in the Medicare fraud case and hindering, delaying, and preventing

further communication with law enforcement relating to the commission or possible commission


       6
         Id. at 2.
       7
         Id.at 2-3.
       8
         Id. at 3-4.
       9
         Id. at 4-5.
       10
          Id. at 5.
       11
          Id. at 5-6.
       12
          Id. at 6.
                                                  2
      Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 3 of 7


of a federal offense (healthcare fraud), all in violation of 18 U.S.C. § 1512(k).13 In Count 9,

Johnson, Age Jr., and Age III are charged with conspiring to retaliate against a witness for aiding

law enforcement in the Medicare fraud case, in violation of 18 U.S.C. § 1513(f).14 Count 10

charges Johnson with making false statements to the grand jury regarding Womack’s murder, in

violation of 18 U.S.C. § 1623.15 In Count 11, Age III is charged with making false statements to

FBI agents in violation of 18 U.S.C. § 1001.16

II.    PENDING OBJECTIONS

       The defendants filed various discovery-related motions which were referred to the

magistrate judge for disposition.17 The magistrate judge held oral argument on the motions and

then issued a thorough Order & Reasons addressing each discovery request in turn.18 With

respect to defendants’ request for materials covered by Brady, Giglio, or the Jencks Act, the

magistrate judge stated that the government is not refusing to produce any such information, but

rather the dispute involves the timing of the disclosures.19 The government agreed to provide all

“Jencks, Giglio, and Brady material by one week prior to trial, with all such material that does

not pose a security risk to be produced two weeks prior to trial.”20 After reviewing jurisprudence

from other sections of this Court on the timing of such disclosures, the magistrate judge held that

the government’s agreement was in line with such authority and “balances valid witness safety

concerns with the defendants’ trial preparation needs … [because] given the allegations in the

indictment, the court finds the government is reasonable to have some concern for witness

safety.”21 The magistrate judge further noted that the defendants already have much of the


       13
          Id.at 6-8.
       14
          Id. at 8-9.
       15
          Id. at 9-10.
       16
          Id. at 10-11.
       17
          R. Docs. 275-279 & 288.
       18
          R. Doc. 335.
       19
          Id. at 11.
       20
          Id. at 13.
       21
          Id. at 12-14.
                                                 3
       Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 4 of 7


information they need to investigate the charges and the defense attorneys will have enough time

to review the Jencks, Giglio, and Brady material when it is produced.22 Defendants’ other

discovery requests that are encompassed by Rule 16 were found to be moot, overbroad, or still

being resolved between the parties.23 Further, the magistrate judge denied the defendants’

motions for a bill of particulars finding that the indictment, the copious amount of discovery

produced by the government, and the government’s opposition to the discovery motions, provide

the defendants with sufficient detail to identify co-conspirators and prepare their defenses.24

        Age Jr. argues that the magistrate judge’s Order & Reasons is clearly erroneous because

she conflated Rule 16, Brady, Giglio, and the Jencks Act by subjecting the disclosure of such

material to the same timeline.25 He argues that she effectively entered a protective order under

Rule 16(d)(1) without a showing of good cause by not ordering immediate production of

requested materials.26 Further, Age Jr. argues that the government should be ordered to turn over

Brady and Giglio material sooner than the proposed timeline because there are no concerns about

witness safety and the defendants require the information, particularly about co-conspirators, to

investigate and prepare their defenses.27 Age Jr. also argues that the magistrate judge erred in

denying the motions for a bill of particulars as to the identities of the alleged unindicted co-

conspirators because such revelation will reduce trial surprise.28

III.    LAW & ANALYSIS

        Pursuant to Rule 59(a) of the Federal Rules of Criminal Procedure “[a] district judge may

refer to a magistrate judge for determination any matter that does not dispose of a charge or

defense.” Fed. R. Crim. P. 59(a). If a party timely objects to a magistrate judge’s ruling on a


        22
           Id. at 14.
        23
           Id. at 15-32.
        24
           Id. at 32-46.
        25
           R. Doc. 347 at 5-12.
        26
           Id. at 13-15.
        27
           Id. at 17-19.
        28
           Id. at 19-24.
                                                 4
       Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 5 of 7


nondispositive matter, the district judge must consider the “objections and modify or set aside

any part of the order that is contrary to law or clearly erroneous.” Id.; see also 28 U.S.C. §

636(b)(1)(A). This deferential standard requires the district judge to affirm the magistrate

judge’s decision “unless ‘on the entire evidence [the court] is left with a definite and firm

conviction that a mistake has been committed.’” Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D.

La. 2012) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).

         Age Jr. has not demonstrated that the magistrate judge’s Order & Reasons was either

clearly erroneous or contrary to law in any respect. The magistrate judge carefully examined the

relevant jurisprudence related to the production of materials under Rule 16, Brady, Giglio, and

the Jencks Act, and of note, the timing of such disclosures. Applying that guidance, she

justifiably found that the government’s agreement to produce information covered by Brady,

Giglio, and the Jencks Act two weeks prior to trial, or one week in the case of witness safety

concerns, was reasonable and in compliance with the law.29 With respect to the other items that

could be discoverable under Rule 16, the magistrate judge found that they were moot, overbroad,

or still being resolved between the parties.30

         As to the defendants’ motions for a bill of particulars, “[a] defendant possesses no right to

a bill of particulars.” United States v. Burgin, 621 F.3d 1352, 1358 (5th Cir. 1980). A bill of

particulars is meant “to apprise a defendant of the charges against him with enough detail to

allow him to prepare his defense.” United States v. Kirkham, 129 F. App’x 61, 72 (5th Cir.

2005) (citing United States v. Montemayor, 703 F.2d 109, 117 (5th Cir. 1983)); see also United



         29
             R. Doc. 335 at 12-13 (collecting cases explaining that the custom in this district is for the government to
release Brady, Giglio, and Jencks Act material the Friday before a Monday trial and that releasing such material one,
two, or three weeks prior to trial has been found reasonable).
          30
             Id. at 15-32. To the extent that defendants have requested materials that are producible under Rule 16
and are not Brady, Giglio, or Jencks Act materials, it appears that the government concedes that their production
should not be delayed until one or two weeks before trial. R. Doc. 368 at 2. Accordingly, the definition of
“Production Timeline” as used in the magistrate judge’s Order & Reasons is amended to reflect that the one- and
two-week delays apply only to Brady, Giglio, and Jencks Act materials even if they also have been requested in
                                                           5
       Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 6 of 7


States v. Mackey, 551 F.2d 967, 970 (5th Cir. 1977) (“The purposes of a bill of particulars are to

obviate surprise at trial, enable the defendant to prepare his defense with full knowledge of the

charges against him, and to enable double jeopardy to be pled in case of a subsequent

prosecution.”). Criminal defendants “are not entitled to discover all the overt acts that might be

proved at trial” through a bill of particulars, and “[a] defendant should not use the Bill of

Particulars to obtain a detailed disclosure of the government’s evidence prior to trial.” United

States v. Kilrain, 566 F.2d 979, 985 (5th Cir. 1978) (internal quotation marks and citation

omitted). “Generally, an indictment that follows the language of the statute under which it is

brought is sufficient to give a defendant notice of the crime of which he is charged.” United

States v. Ramirez, 233 F.3d 318, 323 (5th Cir. 2000), overruled on other grounds by United

States v. Longoria, 298 F.3d 367 (5th Cir. 2002); see also United States v. Massey, 849 F.3d 262,

264 (5th Cir. 2017). The magistrate judge did not clearly error or act contrary to law in finding

that the indictment, materials produced in discovery, and the government memorandum in

opposition to the defendants’ discovery motions provide sufficient information regarding the

charges to reduce trial surprise, enable the defense to prepare for trial, and flesh out the charges

to guard against double jeopardy. The indictment details the events, and the government has

produced copious discovery that provides details of the alleged crimes.

        Under the standard of review this Court is to employ, the magistrate judge’s order should

be viewed as a reasonable exercise of her broad discretion in resolving nondispositive pretrial

matters. There is no clear error or rulings contrary to law in her thoughtful and exhaustive Order

& Reasons, although this Court has clarified the meaning of “Production Timeline” as used

therein. Therefore, the defendants’ objections are otherwise overruled.




Rule 16 discovery, but these periods shall not apply to other Rule 16 discovery materials ordered to be produced by
the magistrate judge, if any.
                                                        6
      Case 2:16-cr-00032-BWA-JVM Document 376 Filed 02/26/20 Page 7 of 7


IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that the defendants’ objections to the magistrate judge’s December 19,

2019 Order & Reasons (R. Docs. 335, 348 & 370) are OVERRULED, except to the extent that

the meaning of the term “Production Timeline” has been clarified.

       New Orleans, Louisiana, this 26th day of February, 2020.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
